Per Curiam. This claim arose out of criminal aggravated battery on October 15, 1973, at 3939 South Lake Park Avenue, Chicago, Illinois. Eugene Peebles, Jr. seeks compensation pursuant to provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”), Ill. Rev. Stat., 1973, Ch. 70, §71 et. seq. . This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Bases upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under Ill. Rev. Stat., 1973, Ch. 70, Sec. 72 to wit: "Aggravated Battery §12-4, Ch. 38, Ill. Rev. Stat., 1973”. 2. That said crime occurred at 1:45 a.m. on October 15, 1973, at 3939 South Lake Park Avenue, Chicago, Illinois, at which time claimant suffered gunshot wounds to the left groin and the anterior chest wall. 3. That said crime was reported to the Chicago Police Department promptly and claimant has cooperated with law enforcement officials. 4. There was no evidence that claimant was a relative or member of the same household of the assailant. 5. The injury to claimant was not attributable either to his wrongful act or provocation on his part. 6. Claimant has suffered damages in excess of $500.00 compensible by Section 74 of the Act, to wit: A. Hospital and Surgical expenses. $2,322.00 B. Lost time from work........... 500.00 TOTAL EXPENSES............$2,822.00 7. Claimant has received from private insurance an amount of $2,037.60. 8. That proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensible thereunder. It Is Hereby Ordered that the sum of $784.40 (Seven Hundred And Eighty Four Dollars And Forty Cents) be awarded Eugene Peebles, Jr. as an innocent victim of a violent crime.